Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Response to Amendment
The amendment filed 8/31/2021 has been entered.  Claims 1-20 remain pending in the application. 

	Response to Arguments
Applicant amends independent claims 1, 10, 19, and 20 to similarly recite “causing, by the one or more processors, a video display of the multiple frames of the point cloud data, wherein the video display may be controlled to be forward, fast forward, pause, and reverse”.  Applicant argues on pages 8-10 regarding claims 1-20 that the prior art previously cited does not teach the newly amended limitations.  However, these arguments are moot, where Tamersoy is now modified with Chang and Anderson to teach the limitations as recited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 10, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tamersoy et al. (US PGPUB 20170337732) in view of Chang et al. (NPL “Fast Random-Forest-Based Human Pose Estimation Using a Multi-scale and Cascade Approach”) and in further view of Anderson et al. (US PGPUB 20170041677).
As per claim 1, Tamersoy discloses a method (Tamersoy, abstract and [0036]) comprising:
causing, by one or more processors, display of at least one frame of multiple frames of point cloud data (Tamersoy, [0055] and [0058], where the model is displayed after a fit to a particular person);
labeling, by the one or more processors, points in the at least one frame of the point cloud data with a plurality of annotation points, the plurality of annotation points corresponding to points on a human body (Tamersoy, Figs. 2A-3C, [0030], [0036], and [0039], where landmarks (joints) are detected in the 3D point cloud);
outputting, by the one or more processors, the annotated point cloud data (Tamersoy, Fig. 6 and [0076]-[0077], where the body model, after joints in the point cloud model 
Tamersoy doesn’t disclose displaying a plurality of annotation points and allowing the user to select one for annotation, nor display frames sequentially for annotation.  However Chang discloses moving, by the one or more processors, and in response to a user input, one or more of the annotation points to define a human pose and create annotated point cloud data (Chang, abstract, where the human pose is estimated in segmented human depth images; and Section V., “we first use Kinect to capture several depth videos in which the actors perform different gestures”, where depth video maps to point cloud video; and when incorrect results are generated from skeletal tracking, the position of an incorrect estimate is interactively changed by a human user).
Tamersoy teaches locating joints on a point cloud representation of a body of a user and deforming a mesh template to fit that point cloud and Chang teaches allowing a user to correct annotation marks in depth video of a human.  Tamersoy contains a “base” process of locating joints on a point cloud representation of a body of a user and deforming a mesh template to fit that point cloud.  Chang contains a “comparable” process of allowing a user to correct annotation marks of a human pose in depth video that has been improved in the same way as the claimed invention.  Chang’s known “improvement” could have been applied in the same way to the “base” process of Tamersoy and the results would have been predictable and resulted in the ability to perform 3D human pose estimation on devices with limited computing power (Chang, abstract). Furthermore, both Tamersoy and Chang use and disclose similar system functionality (i.e. analysis and annotation of point clouds of human body/pose information) so that the combination is more easily implemented.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed.

causing, by the one or more processors, a video display of the multiple frames of the video data, wherein the video display may be controlled to be forward, fast forward, pause, and reverse (Anderson, [0132], where the user can edit video which includes annotating video, using the video control functions play, pause, fast forward, and rewind). 
Tamersoy in view of Chang and Anderson are analogous since both of them are dealing with the editing of point cloud or video data. Tamersoy in view of Chang provides a way of editing depth video of human poses, but doesn’t specifically teach that the video includes the common video functions of forward, fast forward, pause, and rewind. Anderson provided a way of editing video, including adding annotations, using the video functions forward, fast forward, pause, and rewind. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of common video control functions taught by Anderson into modified invention of Tamersoy in view of Chang such that system will be able to simplify the sharing and editing of video between devices, including annotations (Anderson, [0004]-[0006]).

As per claim 3, claim 1 is incorporated and Tamersoy doesn’t disclose but Chang discloses wherein moving, by the one or more processors, and in response to the user input, one or more of the annotation points to define the human pose and create annotated point cloud data comprises:   receiving, by the one or more processors,  a selection of a single annotation point of the plurality of annotation points and moving, by the one or more processors, and in response to the user input, only the single annotation point to define a portion of the human pose (Chang, Section V., “we first use Kinect to capture several depth videos in which the actors perform different gestures”, where depth video maps to point cloud video; and when incorrect results are generated from skeletal tracking, the position of an incorrect estimate is interactively changed by a human user).
See claim 1 rejection for reason to combine.

As per claim 10, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the memory and processors, which are disclosed by Tamersoy at [0051]-[0053]), thus they are rejected on similar grounds.

As per claim 12, the limitations of this claim substantially correspond to the limitations of claim 3, thus they are rejected on similar grounds.

As per claim 19, the limitations of this claim substantially correspond to the limitations of claim 1 except for the apparatus, which is disclosed by Tamersoy in the abstract, thus they are rejected on similar grounds.

As per claim 20, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the non-transitory computer-readable storage medium, which is disclosed by Tamersoy at [0008]), thus they are rejected on similar grounds.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tamersoy et al. (US PGPUB 20170337732) in view of Chang et al. (NPL “Fast Random-Forest-Based Human Pose Estimation Using a Multi-scale and Cascade Approach”) and in further view of Anderson et al. (US PGPUB 20170041677) as applied to claims 1 and 10 above, and in further view of Nguyen et al. (NPL “Annotation of human gesture using 3d skeleton controls”).
wherein moving, in response to the user input, one or more of the annotation points to define the human pose and create annotated point cloud data comprises:  receiving a selection of two or more annotation points of the plurality of annotation points (Nguyen, Section 2, subsection “Controlling the skeleton”, where, with “inverse kinematics (IK), the user can position an “end effector” (such as a hand or wrist) to move the entire arm where the other joints are resolved automatically);
moving, in response to the user input, only the two or more annotation points to define a portion of the human pose (Nguyen, Section 2, subsection “Controlling the skeleton”, where, when the user moves the joint, the user changes the skeleton’s pose by moving the “end effector”).
Tamersoy in view of Chang and Anderson teaches labelling annotation points in a training dataset of human pose data and correcting them with some human intervention and Nguyen teaches a graphical user interface for moving a selection of a single or multiple annotation points.  Tamersoy in view of Chang and Anderson contains a “base” process of labelling annotation points in a training dataset of human pose data and correcting them with some human intervention.  Nguyen contains a “comparable” process of a graphical user interface for moving a selection of a single or multiple annotation points that has been improved in the same way as the claimed invention.  Nguyen’s known “improvement” could have been applied in the same way to the “base” process of Tamersoy in view of Chang and Anderson and the results would have been predictable and resulted in order to make 3D posing of human body data easier (Nguyen, Section 2, subsection “Controlling the skeleton”). Furthermore, both Tamersoy in view of Chang and Anderson and Nguyen use and disclose similar system functionality (i.e. manipulation of representations of skeletonized of human bodies which are also in a related field of endeavor) so that the combination is more easily implemented.  

As per claim 13, the limitations of this claim substantially correspond to the limitations of claim 4, thus they are rejected on similar grounds.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tamersoy et al. (US PGPUB 20170337732) in view of Chang et al. (NPL “Fast Random-Forest-Based Human Pose Estimation Using a Multi-scale and Cascade Approach”) and in further view of Anderson et al. (US PGPUB 20170041677) as applied to claim 1 above, and in further view of Nycz (US PGPUB 20070174769).
As per claim 2, claim 1 is incorporated and Tamersoy in view of Chang and Anderson discloses determining the position of landmarks (joints) directly on point cloud data (Tamersoy, [0036]).
Tamersoy in view of Chang and Anderson doesn’t disclose but Nycz discloses wherein labeling, by the one or more processors, points in the image data with the plurality of annotation points comprises:  estimating, by the one or more processors, a position of a potential human pose in the image data (Nycz, Fig. 5, #514 and [0019]); and 
labeling, by the one or more processors,  the annotation points to correspond with the estimated position of the potential human pose (Nycz, Fig. 5, #520]-[524]).
Tamersoy in view of Chang and Anderson teaches labelling annotation points in a training dataset of human pose data and correcting them with some human intervention and Nycz discloses teaches proposing annotations to an image of a spinal column and allowing the user to accept or input a new annotation location.  Tamersoy in view of Chang and Anderson contains a “base” process of labelling annotation points in a training dataset of human pose data and correcting them with some human intervention.  Nycz contains a “comparable” process of 

As per claim 11, the limitations of this claim substantially correspond to the limitations of claim 2, thus they are rejected on similar grounds. 

Claims 5, 6, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tamersoy et al. (US PGPUB 20170337732) in view of Chang et al. (NPL “Fast Random-Forest-Based Human Pose Estimation Using a Multi-scale and Cascade Approach”) and in further view of Anderson et al. (US PGPUB 20170041677) as applied to claim 1 above, in further view of Westmacot (US PGPUB 20210049780) and in further view of Simon et al. (NPL “Hand keypoint detection in single images using multiview bootstrapping”).
As per claim 5, claim 1 is incorporated and Tamersoy in view of Chang and Anderson doesn’t disclose but Westmacot discloses displaying an image that corresponds to the at least one frame of the point cloud data at the same time as displaying the point cloud data (Westmacot, Fig. 13 and [0223], and [0245]).
Tamersoy in view of Chang and Anderson teaches labelling annotation points in a training dataset of human pose data and correcting them with some human intervention and 
Tamersoy in view of Chang, Anderson, and Westmacot doesn’t disclose but Simon discloses cropping, by the one or more processors, the point cloud data around a region of a potential human pose in the point cloud data (Simon, Figure 3 and Section “Hand Bounding Box Detection”, where a bounding box around the hand is determined); and
causing, by the one or more processors, display of the cropped region (Simon, Figure 3).
Tamersoy in view of Chang, Anderson, and Westmacot teaches labelling annotation points in a training dataset of human pose data and correcting them with some human intervention and Simon teaches displaying a hand in multiple view perspectives.  Tamersoy in view of Chang, Anderson, and Westmacot contains a “base” process of labelling annotation points in a training dataset of human pose data and correcting them with some human 

As per claim 6, claim 5 is incorporated and Tamersoy in view of Chang, Anderson, and Westmacot doesn’t disclose but Simon discloses causing, by the one or more processors, display of the cropped region at a plurality of perspectives (Simon, Figure 3, where the hand is displayed from a plurality of perspectives).
See claim 5 rejection for reason to combine.

As per claim 14, the limitations of this claim substantially correspond to the limitations of claim 5, thus they are rejected on similar grounds.

As per claim 15, the limitations of this claim substantially correspond to the limitations of claim 6, thus they are rejected on similar grounds.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tamersoy et al. (US PGPUB 20170337732) in view of Chang et al. (NPL “Fast Random-Forest-Based Human Pose Estimation Using a Multi-scale and Cascade Approach”) and in further view of .
As per claim 7, Tamersoy in view of Chang and Anderson discloses wherein the plurality of annotation points includes annotation points corresponding to a top of a head, a center of a neck, a right hip, a left hip, a right shoulder, a right elbow, a right hand, a right knee, a right foot, a left shoulder, a left elbow, a left hand, a left knee, and a left foot (Tamersoy, Figs. 2A-3C and [0030], where the body parts connect to each other in a “tree-like” fashion; the figures show all the above-listed body parts.), and 
wherein groups of the annotation points correspond to limbs of a person (Tamersoy, Figs. 2A-3C).
Tamersoy in view of Chang and Anderson doesn’t disclose but Yuan discloses wherein groups of the annotation points correspond to fingers of a person (Yuan, Figure 6), the method further comprising:
causing, by the one or more processors, display of lines between the annotation points to define the limbs, including displaying different limbs using different colors (Yuan, Fig. 6 and Sections 4 and 4.2, where all the joints and the length of each finger are displayed in different colors).
The prior art, as embodied in the teachings of Tamersoy in view of Chang and Anderson and Yuan, contains a method which differs from the claimed method by the substitution of some component with other components.  Specifically, Tamersoy in view of Chang and Anderson teaches labelling annotation points annotating joints of peoples’ limbs in a training dataset of human pose data and correcting them with some human intervention while Yuan teaches the substituted step of displaying hand joint annotations, where each finger and all its joints are annotated in different colors and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  Tamersoy in view of Chang and Anderson’s step of annotating 

As per claim 16, the limitations of this claim substantially correspond to the limitations of claim 7, thus they are rejected on similar grounds.

Claims 8, 9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tamersoy et al. (US PGPUB 20170337732) in view of Chang et al. (NPL “Fast Random-Forest-Based Human Pose Estimation Using a Multi-scale and Cascade Approach”) and in further view of Anderson et al. (US PGPUB 20170041677) as applied to claim 1 above, and in further view of Nycz (US PGPUB 20070174769) and in further view of Köhler et al. (NPL “Early detection of the pedestrian's intention to cross the street”).
As per claim 8, claim 1 is incorporated and Tamersoy in view of Chang and Anderson doesn’t disclose but Kohler discloses adding, by the one or more processors, an action label for each of the multiple frames of the point cloud data and to the human pose (Köhler, abstract and III, Method, where the motion descriptors map to action labels).
Tamersoy in view of Chang and Anderson teaches labelling annotation points in a training dataset of human pose data and correcting them with some human intervention and Köhler teaches early detection of a pedestrian’s intention to cross a street.  Tamersoy in view of Chang and Anderson contains a “base” process of labelling annotation points in a training dataset of human pose data and correcting them with some human intervention.  Köhler contains a “comparable” process of early detection of a pedestrian’s intention to cross a street that has been improved in the same way as the claimed invention.  Köhler’s known 

As per claim 9, claim 1 is incorporated and Tamersoy in view of Chang and Anderson doesn’t disclose but Kohler discloses training, by the one or more processors, a neural network with the annotated point cloud data (Köhler, abstract and III, Method, where the motion descriptors map to action labels), 
wherein the neural network is configured to estimate a pose of a person from LiDAR point cloud data (Köhler, Section III, where the pedestrian data can come from LIDAR).
See claim 8 rejection for reason to combine.

As per claim 17, the limitations of this claim substantially correspond to the limitations of claim 8, thus they are rejected on similar grounds.

As per claim 18, the limitations of this claim substantially correspond to the limitations of claim 9, thus they are rejected on similar grounds.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diane Wills whose telephone number is (571) 272-5583.  The examiner can normally be reached on Mondays through Fridays, 9am through 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman, can be reached at telephone number 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/DIANE M WILLS/            Primary Examiner, Art Unit 2619